Title: From George Washington to John Dickinson, 28 May 1782
From: Washington, George
To: Dickinson, John


                        
                            sir.
                            Head Quarters Newburgh 28th May 1782
                        
                        In reply to your Excellency’s favor of the 15th Instt I have to observe, that considering the several
                            important Circumstances which have occurr’d in public Affairs, and the uncertainty of the operations of the Campaign, I
                            should not think it advisable that the Recruits should march to join the Southern Army, untill further Orders—In the mean
                            Time, the Number ought to be augmented as much as possible, and the preparations such, as that they could move at a
                            moments Warning.
                        Should it be more convenient for supplies, to have your Recruits attach’d to those of Pensylvania or Maryland
                            at the nearest Rendevous in either state, I shall have no Objection to it. With great respect and Esteem I have the honor
                            to be Sir Your Excellency’s Most Obedient Humble Servt
                        
                            Go: Washington

                        
                    